L. A. Millsaps, a negro man, killed his stepson, C. D. Hampton. Millsaps then threatened to kill his wife, Ora Bobo Millsaps, unless she stated that she had accidentally killed her son. That is the character of person to whose word the majority attaches so much importance!
When Millsaps and his wife were separately confined she told the truth about the killing. Then Millsaps became frightened. He needed money to defend the murder case, and he also wanted to put his property beyond the reach of the estate of C. D. Hampton: so Millsaps decided to sell his property. He did; and now, from a safe haven in another state, he says the sale was forced on him and he was defrauded. His wife testified as to who forced him to sell the property when she said, "He was forcing himself."
On the most vital and essential parts of his case, the testimony of L. A. Millsaps stands alone and uncorroborated; and is contradicted by four witnesses. One of these was an attorney (Mr. Burnett) who, along with other attorneys, represented Millsaps in the murder case, but who is not of counsel in this present litigation. That attorney testified that he advised Millsaps about the possibility of a damage suit; and the attorney says that he might have been the first to have suggested the land sale. Another witness — also entirely disinterested in this present suit — testified that he heard all the conversation between McKnight and Millsaps, and that McKnight made none of the statements imputed to him by Millsaps.
No useful purpose would be served by reviewing all of the evidence. It is sufficient to say that I am unwilling to hold that the chancery court decided against the preponderance of the evidence in this case when the chancery court accepted the testimony of four witnesses against the unsupported and — to me — wholly unreasonable story of L. A. Millsaps, who admits that at one time he pleaded guilty, but now says he is innocent.
Finally, there is in the transcript in this case none of the evidence heard at the trial and conviction of Nance *Page 276 
et al., in the federal court. The federal case was mentioned as a gratuity in the briefs; and the majority has seized on this wholly extraneous gratuity, and the opinion delivered by the federal court (on facts that are not in the record before us); and from these matters has painted a picture of conditions which are not shown in the record in this case. I therefore respectfully dissent.